 1                                                         HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7
                                          AT TACOMA
 8
        JEROME CEASAR ALVERTO,                              CASE NO. 3:19-CV-05053-RBL
 9
                                Plaintiff,                  ORDER ON MOTION FOR
10              v.                                          RECONSIDERATION

11      BRYAN DWAIN CLINE,                                  DKT. # 24

12                              Defendant.

13

14          THIS MATTER is before the Court on Plaintiff Jerome Ceasar Alverto’s Motion for

15   Reconsideration. Dkt. # 24. The Court previously adopted Magistrate Judge Fricke’s Report and

16   Recommendation that this case be dismissed in its entirety with prejudice. Dkt. # 22. The

17   justification for the dismissal was Alverto’s failure to satisfy the 3-year statute of limitations for

18   his excessive force claim (the incident occurred 13 years ago) and the decision not to exercise

19   supplemental jurisdiction over Alverto’s remaining state law claims. Dkt. # 18. Now, Alverto

20   asks the Court to revise this decision and dismiss his claims without prejudice. According to

21   Alverto, this is necessary because his claims are barred by Heck v. Humphrey, 512 U.S. 477

22   (1994) so the Court should not have reached the statute of limitations issue.

23

24

     ORDER ON MOTION FOR RECONSIDERATION
     -1
 1           Pursuant to Local Rule 7(h)(1), motions for reconsideration are disfavored, and will

 2   ordinarily be denied unless there is a showing of (a) manifest error in the ruling, or (b) facts or

 3   legal authority which could not have been brought to the attention of the court earlier, through

 4   reasonable diligence. The term “manifest error” is “an error that is plain and indisputable, and

 5   that amounts to a complete disregard of the controlling law or the credible evidence in the

 6   record.” Black’s Law Dictionary 622 (9th ed. 2009).

 7           Reconsideration is an “extraordinary remedy, to be used sparingly in the interests of

 8   finality and conservation of judicial resources.” Kona Enters., Inc. v. Estate of Bishop, 229 F.3d

 9   877, 890 (9th Cir. 2000). “[A] motion for reconsideration should not be granted, absent highly

10   unusual circumstances, unless the district court is presented with newly discovered evidence,

11   committed clear error, or if there is an intervening change in the controlling law.” Marlyn

12   Natraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880 (9th Cir. 2009). Neither

13   the Local Civil Rules nor the Federal Rule of Civil Procedure, which allow for a motion for

14   reconsideration, is intended to provide litigants with a second bite at the apple. A motion for

15   reconsideration should not be used to ask a court to rethink what the court had already thought

16   through — rightly or wrongly. Defenders of Wildlife v. Browner, 909 F.Supp. 1342, 1351 (D.

17   Ariz. 1995). Mere disagreement with a previous order is an insufficient basis for

18   reconsideration, and reconsideration may not be based on evidence and legal arguments that

19   could have been presented at the time of the challenged decision. Haw. Stevedores, Inc. v. HT &

20   T Co., 363 F.Supp.2d 1253, 1269 (D. Haw. 2005). “Whether or not to grant reconsideration is

21   committed to the sound discretion of the court.” Navajo Nation v. Confederated Tribes & Bands

22   of the Yakima Indian Nation, 331 F.3d 1041, 1046 (9th Cir. 2003).

23

24


     DKT. # 24 - 2
 1           Alverto’s argument does not meet the high bar for reconsideration. He does not explain

 2   why dismissal under Heck somehow trumps the statute of limitations issue or why his claims are

 3   in fact timely. Even if the Court were to do what Alverto asks, the same timeliness issue would

 4   only arise again if he re-filed. His Motion is therefore DENIED.

 5           IT IS SO ORDERED.

 6

 7           Dated this 6th day of September, 2019.

 8

 9                                                       A
                                                         Ronald B. Leighton
10                                                       United States District Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     DKT. # 24 - 3
